Citation Nr: 1703665	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  09-11 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative joint disease of the lumbar spine.

2.  Entitlement to rating in excess of 30 percent for residuals of a total right knee replacement for the period since February 1, 2011.

3.  Entitlement to a rating in excess of 20 for right knee arthritis, status post meniscotomy with limitation of extension prior to December 16, 2009.

4.  Entitlement to a rating in excess of 10 percent for right knee instability prior to June 5, 2008, and in excess of 20 percent for the period from June 5, 2008, to December 16, 2009.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied increased ratings for the Veteran's lumbar spine and right knee disabilities.

The October 2008 rating decision continued the 40 percent rating assigned for degenerative joint disease of the lumbar spine, as well as the separate 10 percent ratings assigned for range of motion loss and lateral instability of the right knee.  A March 2010 rating decision granted a temporary total rating for right knee replacement surgery from December 16, 2009 through January 31, 2011 and implemented a 30 percent rating for prosthetic replacement of the right knee joint thereafter.  A March 2016 rating decision increased the rating assigned for right knee lateral instability to 20 percent, effective June 5, 2008.  The issues on the title page of this decision have been characterized accordingly.

This matter was previously before the Board in July 2012, when it was remanded for further development.

TDIU is an element of the Veteran's increased rating claims because unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 448-49 (2009).  Records from the Social Security Administration (SSA) that were associated with the claims file in October 2014 show the Veteran filed for benefits with that agency due to the severity of his service-connected lumbar spine disability.  To the extent the Agency of Original Jurisdiction (AOJ) appears to have bifurcated the issue of TDIU from the increased rating claims in an unappealed May 2013 rating decision, the Veteran had already perfected an appeal of his increased rating claims for his lumbar spine and right knee disabilities, to include the issue of entitlement to TDIU.  Compare Rice, 22 Vet. App. at 448-49 ("The Court holds that a request for TDIU is best understood as part of an initial claim for VA disability compensation based on the individual effect of the veteran's underlying disability or disabilities or as a particular type of claim for increased compensation . . . . Submission of a request for TDIU does not change the essential character of an assertion of entitlement to TDIU as a part of either an initial claim or a claim for increase.") with Locklear v. Nicholson, 24 Vet. App. 311, 315 (2011) (where the Board bifurcated the issue of TDIU from the issue of an increased schedular rating, the denial of an increased rating without mentioning TDIU did not serve to implicitly deny entitlement to TDIU).  Thus, the issue is included in the present appeal as reflected on the title page of this decision, although the issue was not referenced in the Board's prior remand.

As noted in the Board's July 2012 remand, the Veteran's hearing request is deemed withdrawn because he failed to appear for a Travel Board hearing at the RO in March 2012.  See 38 C.F.R. § 20.704(d) (2016).  In August 2012, the Veteran submitted a statement requesting a new hearing.  When a claimant fails to appear for a hearing, no further hearing requests will be granted in the same appeal unless such failure to appear was with good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  Id.  In the August 2012 statement, the Veteran provided a new address and explained he was unable to attend the previously scheduled hearing because he was in the process of moving.  He did not assert that he did not receive notice of the hearing.  The Board finds the Veteran has not established good cause for missing the previously scheduled hearing because his failure to appear did not arise under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  Although the Veteran was in the process of moving, he could have easily requested that the March 2012 hearing be rescheduled to a different date and/or a different location.  Further, the Board notes a request for a new hearing must be received within fifteen days of the originally scheduled hearing date.  The Veteran's request was received approximately five months after the previously scheduled hearing.  As such, the Veteran's request for a new hearing is denied.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A recent decision of the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59 and held that sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board interprets the Court's decision as requiring that VA examinations must include range of motion testing of the pertinent joint, as well as the paired joint, in active motion, passive motion, and in weight-bearing and nonweight-bearing.  The VA examination reports of record do not provide the results of such range of motion testing for the Veteran's lumbar spine and right knee.

The Board defers adjudication of TDIU because the issue is inextricably intertwined with the increased rating claims for the right and lumbar spine.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination (or examinations if necessary) to assess the severity of his right knee and lumbar spine disabilities, to include any neurological impairment associated with the lumbar spine disability.

The examiner should test the range of motion for the right knee and lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  This testing must also be conducted for the paired left knee joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

Once this testing is completed, it would be most helpful if the examiner (to the extent possible) compare the current results with range of motion testing from prior examinations and provide an opinion as to whether the current results with regard to ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing are similar to what would have been shown during prior examinations if such testing would have been conducted at the time of those examinations, to the extent possible.

The examiner should also render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee and lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicated whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.

If additional functional loss is found beyond what was shown on initial range-of-motion and repetitive-use testing, the examiner should assess this impairment in terms of additional degrees of limitation of motion, to the extent possible, or otherwise provide an explanation as to why it cannot be expressed in terms of additional degrees of limitation of motion.

2.  Readjudicate the issues on appeal, to include entitlement to TDIU.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

